DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 2-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 2-11 are directed towards distinct species, i.e. this application contains claims directed to the following patentably distinct species of further defining the enclosure, the battery, the controller, etc. The species are independent or distinct because each species has structural differences that are being further defined. In addition, these species are not obvious variants of each other based on the current record.
Claims 12-20 and claim 1, i.e. Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination of Invention I has separate utility such as the capability of stimulating a craniofacial region.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,737,098. This is a statutory double patenting rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being obvious over de Vos (US 2011/0166619) in view of 
Regarding claim 1, de Vos an ear-piece assembly (electronic stimulation system to be worn in, behind or on a human ear having a casing - abstract), comprising: an antenna portion enclosing a transmitting antenna (51, Fig. 3a) configured to send one or more input signals containing electrical energy to a stimulator (an improved ear stimulation device that can be used to generate a stimulus to ears - para. [0016]) device such that the stimulator generates one or more stimulation pulses suitable for stimulating a neural structure in the craniofacial region (Fig. 3a) solely using the electrical energy in the input signals (Casing 11' is connected to an antenna 51 for receiving the signal as transmitted by antenna 50, para. [0064], Fig. 3a); an enclosure coupled to the antenna portion, wherein the enclosure is configured to be mounted on an ear such that, when by a patient, weight from the enclosure is distributed over a helix portion of the ear, wherein the enclosure (Fig. 3a) comprises (i) a controller module configured to provide the one or more input signals to the transmitting antenna (electronics within the casing and having a controller connected to the detection device to process the detection signal and generate a control signal - abstract), and (ii) a battery adapted to provide energy to the ear-piece assembly (Enclosed in the casing 11 is a battery 13 which is connected to electronics 12. - para. [0039], Fig. 1). 
de Vos discloses the claimed invention having an ear-piece assembly comprising an antenna portion enclosing a transmitting antenna that is configured to send one or more input signals from a stimulator device except wherein said device is a passive implantable neural stimulator and the antenna is further configured to send said input signals through non-inductive coupling.  Patrick et al. teaches that it known to use implantable medical devices, such as hearing prosthesis comprising an implantable stimulating assembly, wherein said assembly further comprises an external coil that transmits electrical signals, i.e. a RF link, to an internal coil that is a wire antenna coil, creating an electrical coupling between the two components (e.g., abstract & [0030]-[0033]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ear-piece assembly as taught by de Vos with the use of the wireless communication using electrical coupling as taught by Patrick et al. since such a modification would provide the ear-piece assembly comprising an antenna portion enclosing a transmitting antenna that is configured to send one or more input signals from a stimulator device wherein said device is a passive implantable neural stimulator and the antenna is further configured to send said input signals through non-inductive coupling for providing the predictable results pertaining to effectively receiving and transmitting data and stimulation signals to/from an antenna assembly of an implantable medical device (e.g., Patrick, abstract & [0030]-[0033]).  

Response to Arguments
Applicant’s arguments, filed August 26, 2022, with respect to the 101 and 112, second paragraph claim rejections have been fully considered and are persuasive and have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please see the above action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30 am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/               Primary Examiner, Art Unit 3792